Citation Nr: 0631071	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
claimed as an ear, nose, and throat condition.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for a skin disability, 
to include allergic dermatitis, squamous cell carcinoma, and 
keratoses of the foot.

5.  Entitlement to service connection for sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied the 
veteran's claim of entitlement to service connection for the 
above noted disabilities.  

The issues of entitlement to service connection for a 
psychiatric disability, skin disability and hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have rhinitis, or any other, ear, 
nose, or throat disability in service; the veteran did not 
exhibit any ear, nose, or throat disability until many years 
after his separation from service, and no medical evidence 
has been presented linking the veteran's rhinitis to service.

2.  The veteran did not have a back disability in service; 
the veteran did not exhibit any back disability until many 
years after his separation from service, and no medical 
evidence has been presented linking current back disability 
to service.




CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A back disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in July 2004.  The 
originating agency asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records, VA outpatient 
treatment records, and private treatment records.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying or remanding these claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains evidence which will be 
addressed as pertinent, particularly, the veteran's service 
medical records, and VA and private treatment records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for allergic 
rhinitis.  In this regard, the Board notes that no evidence 
has been presented linking the veteran's current diagnosis of 
rhinitis to service.  Initially, the Board notes that the 
veteran's service medical records, to include his report of 
separation examination dated June 1955, are negative for 
complaints of, or treatment for, any ear, nose, and throat 
condition, to include rhinitis.  Furthermore, the earliest 
medical record indicating that the veteran had any ear, nose, 
or throat condition is a private X-ray report dated October 
1984, which diagnoses the veteran with sinusitis.  Currently, 
the veteran's VA and private outpatient treatment records do 
indicate that the veteran has a diagnosis of rhinitis; 
however, no medical evidence has been presented which links 
that diagnosis to service.  With no medical evidence having 
been presented to link the veteran's current diagnosis of 
rhinitis to service, and no evidence having been presented 
which indicates that the veteran had any related condition 
any earlier than October 1984, 29 years after the veteran's 
separation from service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a back 
condition.  In this regard, the Board notes that no evidence 
has been presented linking the veteran's current back 
disability to service.  Initially, the Board notes that the 
veteran's service medical records, to include his report of 
separation examination dated June 1955, are negative for 
complaints of, or treatment for, any back disability.  
Furthermore, the earliest evidence of record indicating that 
the veteran had any back disability appears to be a private 
record  dated January 1985, in which the veteran was noted to 
have lumbosacral pain.  An April 1985 private treatment 
record diagnosed the veteran with early degenerative disc 
disease of the lumbosacral spine.  Private treatment records 
dated 2002 indicate that the veteran had a cervical strain, 
and in August 2003 the veteran appears to have been diagnosed 
with discogenic disease.  The veteran's current VA treatment 
records note many diagnoses pertaining to the veteran's back, 
including chronic back pain, paravertebral muscle spasm, 
degenerative changes, degenerative disc disease at L4-L5 and 
L5-S1, and retrolisthesis at the C4-C5 level.  However, at no 
time have any of the veteran's diagnoses of a back disability 
been related to service.  With no medical evidence having 
been presented to link the veteran's current back disability 
to service, and no evidence having been presented which 
indicates that the veteran had any back disability any 
earlier than January 1985, nearly 30 years after the 
veteran's separation from service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.

The Board points out that a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide a 
claim, but (a) contains competent lay or medical evidence of 
a current disability; (b) establishes that the veteran 
suffered an event, injury, or disease during service; and (c) 
indicates that the claimed disability may be associated with 
the established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this case however, the Board finds, as 
no medical evidence has been presented to indicate that the 
veteran had these disabilities in service, and as no medical 
evidence has been presented which indicates that the 
veteran's current disabilities are related to service, that 
it is not required that the veteran be scheduled for 
examinations in relation to these claims.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for allergic rhinitis, 
claimed as an ear, nose and throat condition, is denied.

Entitlement to service connection for a back disability is 
denied.


REMAND

The veteran's service medical records indicate that the 
veteran was seen once in service, in February 1955, with a 
diagnosis of anorexia.  The rest of the veteran's service 
medical records, to include his report of separation 
examination dated June 1955, are negative for complaints of, 
or treatment for, any psychiatric disability.  A letter from 
a private physician dated April 2004 reflects that the 
veteran has had recurrent episodes of depression.  VA 
treatment records dated November 2004 and March 2005 indicate 
that the veteran has a diagnosis of anxiety disorder and 
cognitive memory impairment, and the physician proposed to 
rule out diagnoses of depression and dementia.  The veteran 
has not been afforded a VA examination to determine if any 
current psychiatric disability is related to the anorexia he 
exhibited in service.

In a statement dated March 2004, the veteran attempted to 
express disagreement with a February 2004 rating decision 
which denied service connection for a skin disability, an eye 
disability, and hearing loss.  However, the RO sent the 
veteran a letter in April 2004 indicating that it could not 
accept this March 2004 statement as a valid notice of 
disagreement, as the veteran did not specify the issues with 
which he disagreed.  The veteran was told he had to file a 
new and adequate notice of disagreement.   In May 2004, the 
veteran submitted two statements, which, in addition to 
containing several new claims, clearly indicated that the 
veteran continued to disagree with the claims of service 
connection for a skin disability and sensorineural hearing 
loss.  Thus, the Board finds that the veteran has adequately 
expressed disagreement with these two issues.  As such, the 
Board finds these issues must be remanded for a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are remanded for the following 
development:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disability.  All appropriate tests and 
studies should be performed and all 
findings should be reported in detail.  
If a psychiatric disability is found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it is related to his active service.  The 
examiner should review the claims folder 
and reconcile any findings with the 
service medical records reflecting 
treatment for anorexia, and recent 
clinical findings of depression, anxiety 
and cognitive impairment.  

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should also address the 
issues of entitlement to service 
connection for a skin disability and 
entitlement to service connection for 
sensorineural hearing loss.  The 
appellant is notified that, following the 
receipt of the SSOC concerning the latter 
issues, a timely and adequate substantive 
appeal must be filed if appellate review 
by the Board is desired.  Thereafter, the 
case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


